DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 8 is objected to because of the following informalities: for sake of clarity, the phrase “An vehicle” should be written as “A vehicle.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations (emphasis added) “…from an external device of the battery pack” and “…BMSs provided in the battery pack.” There is insufficient antecedent basis for this limitation in the claim (i.e. Claim 1 is directed to a battery pack management device, as opposed to a battery pack, and Claim 1 does not explicitly recite the presence of a battery pack). For purposes of examination, it will be interpreted that “the battery pack” is in reference to the battery pack management device. Proper clarification is required.
Additionally, Claim 1 (as well as Claims 4-5) is replete with references to “the battery module.” However, the preamble of Claim 1 states that the battery pack management device includes “one or more battery modules.” Accordingly, Claim 1 is rendered particularly indefinite insofar as it unclear which battery module of the one or more battery modules is being referenced by the phrase “the battery module” in the instance where more than one battery modules are included in the battery pack management device. For purposes of examination, it will be interpreted that “the battery module” is in reference to a respective battery module of the one or more battery modules. Proper clarification is required. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations (emphasis added) “…on or off at each predetermined period.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be interpreted that “each predetermined period” is in reference to a predetermined period. Proper clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, Claim 8 recites a vehicle comprising the battery pack management device of Claim 1. However, the preamble of Claim 1 already states that the battery pack management device is “mounted on a vehicle” (i.e. said vehicle necessarily “comprises” the battery pack of Claim 1). Therefore, Claim 8 does not appear to further limit Claim 1 insofar as Claim 1 already establishes that the battery pack management device is comprised (i.e. mounted on) in a vehicle.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0271072).

Regarding Claims 1, 7-8, Lee teaches a battery pack management device and a battery pack comprising the battery pack management device (Title, Abstract, [0003]). As illustrated in Figures 3 and 10(a), Lee teaches that the device comprises a battery module (i.e. the combination of all battery cells (10-1) though (10-n)) which includes a plurality of secondary batteries ([0024], [0027]-[0028], [0036]). As illustrated in Figure 3, Lee teaches that the device comprises a master battery management system (BMS) (i.e. M-BMU (100)), wherein the master BMS comprises an external communication unit configured to transmit and receive a signal to and from an external device (i.e. IO interface (130) which is considered to be a communication device for the transfer of information to and from at least one device that is external to the overall battery pack management device) and an internal communication unit configured to transmit and receive a wireless communication signal (i.e. RF basestation (110) in combination with antenna (150)) to and from one or more slave BMSs provided in the device, wherein the overall master BMS functions as a master control unit that processes data received from the internal and external communication units ([0027]-[0028]). As illustrated in Figures 3 and 10(a), Lee teaches that each battery cell in the overall battery module comprises a slave BMS connected thereto (i.e. S-BMU (210)), wherein each slave BMS is connected to a given battery cell so as to be powered by the battery cell which transmits power to the slave BMS (i.e. “a power supply configured to receive power from the battery module and transmit the received power”), wherein each slave BMS also comprises a state measurement sensor configured to measure voltage and/or temperature (i.e. sensor unit (240) which measures, for example, voltage and/or temperature), a wireless communication module configured to transmit and receive the wireless communication signal to and from the master BMS (i.e. RF radio (220) in combination with antenna (230)), and a control module (i.e. battery control unit (250)), wherein after initiating/completing communications with the master BMS (i.e. a time during which the wireless communication capabilities of a given slave BMS are powered on), each slave BMS is configured to enter into a sleep mode in which the wireless communication capabilities of the slave BMS are turned off in order to save power (i.e. each slave BMS includes “a control module configured to control an on/off time of the wireless communication module”) ([0036], [0039]).

 Lee does not explicitly teach that the battery management device is mounted on a vehicle.
However, Lee teaches that battery pack management devices are of critical importance to small and large scale battery applications ([0005]). More specifically, Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein ([0024], [0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would mount the battery pack management device of Lee on an electric vehicle, as taught by Lee, given that Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein.

	Lee does not explicitly teach that the control module is configured to control the on/off time of the wireless communication module according to at least one of the instantly claimed parameters.
	However, it is noted that the instantly claimed invention is drawn to a product/apparatus statutory class of invention. Accordingly, it is the structural limitations of the apparatus itself, as recited in the Claims, which are considered in determining the patentability of the apparatus itself. Process or intended use limitations are accorded no patentable weight to an apparatus. Process or intended use limitations do not add patentability to a structure that has not already been distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Further, while features of an apparatus may be recited either structurally or functionally, claimed directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See In re Schreiber, MPEP 2114). Further, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (See Ex parte Masham 2 USPQD2d 1647 (1987) and MPEP 2114(II)).
 	Therefore, because the battery pack management device of Lee comprises all of the structural components required by the instant Claim (and the fact that each slave BMS is already configured to have its wireless communication capabilities turned on/off based on whether or not the slave BMS is entering or exiting sleep mode), the battery pack management device of Lee is considered as being capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).
Alternatively, because the battery pack management device of Lee comprises all of the structural components required by the instant Claim (and the fact that each slave BMS is already configured to have its wireless communication capabilities turned on/off based on whether or not the slave BMS is entering or exiting sleep mode), it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize that the battery pack management device of Lee is capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).  

	Regarding Claim 2, Lee teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Lee teaches that after being turned off upon entry into sleep mode, the wireless communication capabilities of each slave BMS (which necessarily include the wireless communication module) are turned on after a predetermined time period ([0039]).

Regarding Claims 3-6, Lee teaches the instantly claimed invention of Claim 1, as previously described.
	Lee does not explicitly teach that the control module is configured to operate in the instantly claimed manner.
	However, as previously described, the battery pack management device of Lee comprises all of the requisite and positively recited structural components comprised in the instantly claimed battery pack management device (See Claim 1).
	Furthermore, it is noted that the instantly claimed invention is drawn to a product/apparatus statutory class of invention. Accordingly, it is the structural limitations of the apparatus itself, as recited in the Claims, which are considered in determining the patentability of the apparatus itself. Process or intended use limitations are accorded no patentable weight to an apparatus. Process or intended use limitations do not add patentability to a structure that has not already been distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Further, while features of an apparatus may be recited either structurally or functionally, claimed directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See In re Schreiber, MPEP 2114). Further, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (See Ex parte Masham 2 USPQD2d 1647 (1987) and MPEP 2114(II)).
Therefore, because the battery pack management device of Lee comprises all of the structural components required by the instant Claim, the battery pack management device of Lee is considered as being capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).
Alternatively, because the battery pack management device of Lee comprises all of the structural components required by the instant Claim, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize that the battery pack management device of Lee is capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).  

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0271072), and further in view of Berkobin et al. (US 2011/0082621).

Regarding Claims 1, 7-8, Lee teaches a battery pack management device and a battery pack comprising the battery pack management device (Title, Abstract, [0003]). As illustrated in Figures 3 and 10(a), Lee teaches that the device comprises a battery module (i.e. the combination of all battery cells (10-1) though (10-n)) which includes a plurality of secondary batteries ([0024], [0027]-[0028], [0036]). As illustrated in Figure 3, Lee teaches that the device comprises a master battery management system (BMS) (i.e. M-BMU (100)), wherein the master BMS comprises an external communication unit configured to transmit and receive a signal to and from an external device (i.e. IO interface (130) which is considered to be a communication device for the transfer of information to and from at least one device that is external to the overall battery pack management device) and an internal communication unit configured to transmit and receive a wireless communication signal (i.e. RF basestation (110) in combination with antenna (150)) to and from one or more slave BMSs provided in the device, wherein the overall master BMS functions as a master control unit that processes data received from the internal and external communication units ([0027]-[0028]). As illustrated in Figures 3 and 10(a), Lee teaches that each battery cell in the overall battery module comprises a slave BMS connected thereto (i.e. S-BMU (210)), wherein each slave BMS is connected to a given battery cell so as to be powered by the battery cell which transmits power to the slave BMS (i.e. “a power supply configured to receive power from the battery module and transmit the received power”), wherein each slave BMS also comprises a state measurement sensor configured to measure voltage and/or temperature (i.e. sensor unit (240) which measures, for example, voltage and/or temperature), a wireless communication module configured to transmit and receive the wireless communication signal to and from the master BMS (i.e. RF radio (220) in combination with antenna (230)), and a control module (i.e. battery control unit (250)), wherein after initiating/completing communications with the master BMS (i.e. a time during which the wireless communication capabilities of a given slave BMS are powered on), each slave BMS is configured to enter into a sleep mode in which the wireless communication capabilities of the slave BMS are turned off in order to save power (i.e. each slave BMS includes “a control module configured to control an on/off time of the wireless communication module”) ([0036], [0039]).

Lee does not explicitly teach that the battery management device is mounted on a vehicle.
However, Lee teaches that battery pack management devices are of critical importance to small and large scale battery applications ([0005]). More specifically, Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein ([0024], [0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would mount the battery pack management device of Lee on an electric vehicle, as taught by Lee, given that Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein.
	
Lee does not explicitly teach that the control module is configured to control the on/off time of the wireless communication module according to at least one of the instantly claimed parameters.
However, Berkobin teaches a method for determining and predicting performance and life characteristics of a battery in a vehicle (Abstract, [0002]). Berkobin teaches that for the duration of scenarios where a vehicle has been shut down recently or has been shutdown for an extended period of time (e.g. over a vacation, etc.), it is desirable to configure a control unit comprised in the vehicle to turn off power consuming portions to conserve charge in the vehicle’s battery ([0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the control module to control to the on/off time (i.e. sleep mode on/off time) of the wireless communication module of Lee based on the length/duration of the vehicle being shutdown (“a parking time of the vehicle”), as taught by Berkobin, given that it is desirable to turn off power consuming portions (wherein the wireless communication module of Lee is necessarily a power consuming portion) for the duration of a vehicle shutdown scenario (e.g. a recent shutdown or a shutdown for an extended period of time).

	Regarding Claim 2, Lee, as modified by Berkobin, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Lee teaches that after being turned off upon entry into sleep mode, the wireless communication capabilities of each slave BMS (which necessarily include the wireless communication module) are turned on after a predetermined time period ([0039]).

Regarding Claim 3, Lee, as modified by Berkobin, teaches the instantly claimed invention of Claim 1, as previously described.
Lee, as modified by Berkobin, does not explicitly teach that the control module is configured to increase a turn-off time of the wireless communication module as the parking time of the vehicle increases.

However, Berkobin teaches a method for determining and predicting performance and life characteristics of a battery in a vehicle (Abstract, [0002]). Berkobin teaches that for the duration of scenarios where a vehicle has been shut down recently or has been shutdown for an extended period of time (e.g. over a vacation, etc.), it is desirable to configure a control unit comprised in the vehicle to turn off power consuming portions to conserve charge in the vehicle’s battery ([0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the control module to control to increase a turn-off time (i.e. sleep mode off time) of the wireless communication module of Lee, as modified by Berkobin, based on an increasing length/duration of the vehicle being shutdown, as taught by Berkobin, given that it is desirable to turn off power consuming portions (wherein the wireless communication module of Lee, as modified by Berkobin, is necessarily a power consuming portion) for the duration of a vehicle shutdown scenario (e.g. a recent shutdown or a shutdown for an extended period of time).

Alternatively, and as previously described, the battery pack management device of Lee, as modified by Berkobin, comprises all of the requisite and positively recited structural components comprised in the instantly claimed battery pack management device (See Claim 1).
	Furthermore, it is noted that the instantly claimed invention is drawn to a product/apparatus statutory class of invention. Accordingly, it is the structural limitations of the apparatus itself, as recited in the Claims, which are considered in determining the patentability of the apparatus itself. Process or intended use limitations are accorded no patentable weight to an apparatus. Process or intended use limitations do not add patentability to a structure that has not already been distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Further, while features of an apparatus may be recited either structurally or functionally, claimed directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See In re Schreiber, MPEP 2114). Further, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (See Ex parte Masham 2 USPQD2d 1647 (1987) and MPEP 2114(II)).
Therefore, because the battery pack management device of Lee, as modified by Berkobin, comprises all of the structural components required by the instant Claim, the battery pack management device of Lee, as modified by Berkobin, is considered as being capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee, as modified by Berkobin, cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).
Alternatively, because the battery pack management device of Lee, as modified by Berkobin, comprises all of the structural components required by the instant Claim, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize that the battery pack management device of Lee, as modified by Berkobin, is capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee, as modified by Berkobin, cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).  

Regarding Claim 4, Lee, as modified by Berkobin, teaches the instantly claimed invention of Claim 1, as previously described.
Lee, as modified by Berkobin, does not explicitly teach that the control module is configured to increase a turn-off time of the wireless communication module as the measured voltage of the battery module decreases.

However, Berkobin teaches a method for determining and predicting performance and life characteristics of a battery in a vehicle (Abstract, [0002]). Berkobin teaches that for the duration of scenarios where a vehicle has been shut down recently or has been shutdown for an extended period of time (e.g. over a vacation, etc.), it is desirable to configure a control unit comprised in the vehicle to turn off power consuming portions to conserve charge in the vehicle’s battery ([0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the control module to control to increase a turn-off time (i.e. sleep mode off time) of the wireless communication module of Lee, as modified by Berkobin, based on an increasing length/duration of the vehicle being shutdown (and therefore, implicitly, based on decreasing battery module measured voltage given that measured voltage of the battery module would necessarily decrease, by at least some amount due to self-discharge for example, over said increasing length/duration of shutdown), as taught by Berkobin, given that it is desirable to turn off power consuming portions (wherein the wireless communication module of Lee, as modified by Berkobin, is necessarily a power consuming portion) for the duration of a vehicle shutdown scenario (e.g. a recent shutdown or a shutdown for an extended period of time).

Alternatively, and as previously described, the battery pack management device of Lee, as modified by Berkobin, comprises all of the requisite and positively recited structural components comprised in the instantly claimed battery pack management device (See Claim 1).
	Furthermore, it is noted that the instantly claimed invention is drawn to a product/apparatus statutory class of invention. Accordingly, it is the structural limitations of the apparatus itself, as recited in the Claims, which are considered in determining the patentability of the apparatus itself. Process or intended use limitations are accorded no patentable weight to an apparatus. Process or intended use limitations do not add patentability to a structure that has not already been distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Further, while features of an apparatus may be recited either structurally or functionally, claimed directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See In re Schreiber, MPEP 2114). Further, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (See Ex parte Masham 2 USPQD2d 1647 (1987) and MPEP 2114(II)).
Therefore, because the battery pack management device of Lee, as modified by Berkobin, comprises all of the structural components required by the instant Claim, the battery pack management device of Lee, as modified by Berkobin, is considered as being capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee, as modified by Berkobin, cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).
Alternatively, because the battery pack management device of Lee, as modified by Berkobin, comprises all of the structural components required by the instant Claim, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize that the battery pack management device of Lee, as modified by Berkobin, is capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee, as modified by Berkobin, cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).  

Regarding Claim 5, Lee, as modified by Berkobin, teaches the instantly claimed invention of Claim 1, as previously described.
Lee, as modified by Berkobin, does not explicitly teach that the control module is configured to increase a turn-off time of the wireless communication module as the measured temperature of the battery module decreases.

However, Berkobin teaches a method for determining and predicting performance and life characteristics of a battery in a vehicle (Abstract, [0002]). Berkobin teaches that for the duration of scenarios where a vehicle has been shut down recently or has been shutdown for an extended period of time (e.g. over a vacation, etc.), it is desirable to configure a control unit comprised in the vehicle to turn off power consuming portions to conserve charge in the vehicle’s battery ([0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the control module to control to increase a turn-off time (i.e. sleep mode off time) of the wireless communication module of Lee, as modified by Berkobin, based on an increasing length/duration of the vehicle being shutdown (and therefore, implicitly, based on decreasing battery module measured temperature given that measured temperature of the battery module would necessarily decrease, by at least some amount, over said increasing length/duration of shutdown), as taught by Berkobin, given that it is desirable to turn off power consuming portions (wherein the wireless communication module of Lee, as modified by Berkobin, is necessarily a power consuming portion) for the duration of a vehicle shutdown scenario (e.g. a recent shutdown or a shutdown for an extended period of time).

Alternatively, and as previously described, the battery pack management device of Lee, as modified by Berkobin, comprises all of the requisite and positively recited structural components comprised in the instantly claimed battery pack management device (See Claim 1).
	Furthermore, it is noted that the instantly claimed invention is drawn to a product/apparatus statutory class of invention. Accordingly, it is the structural limitations of the apparatus itself, as recited in the Claims, which are considered in determining the patentability of the apparatus itself. Process or intended use limitations are accorded no patentable weight to an apparatus. Process or intended use limitations do not add patentability to a structure that has not already been distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Further, while features of an apparatus may be recited either structurally or functionally, claimed directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See In re Schreiber, MPEP 2114). Further, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (See Ex parte Masham 2 USPQD2d 1647 (1987) and MPEP 2114(II)).
Therefore, because the battery pack management device of Lee, as modified by Berkobin, comprises all of the structural components required by the instant Claim, the battery pack management device of Lee, as modified by Berkobin, is considered as being capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee, as modified by Berkobin, cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).
Alternatively, because the battery pack management device of Lee, as modified by Berkobin, comprises all of the structural components required by the instant Claim, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize that the battery pack management device of Lee, as modified by Berkobin, is capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee, as modified by Berkobin, cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).  

Regarding Claim 6, Lee, as modified by Berkobin, teaches the instantly claimed invention of Claim 1, as previously described.
Lee, as modified by Berkobin, does not explicitly teach that the control module is configured to set a time zone as instantly claimed and decrease a turn-off time of the wireless communication module in the set time zone.
However, and as previously described, the battery pack management device of Lee, as modified by Berkobin, comprises all of the requisite and positively recited structural components comprised in the instantly claimed battery pack management device (See Claim 1).
	Furthermore, it is noted that the instantly claimed invention is drawn to a product/apparatus statutory class of invention. Accordingly, it is the structural limitations of the apparatus itself, as recited in the Claims, which are considered in determining the patentability of the apparatus itself. Process or intended use limitations are accorded no patentable weight to an apparatus. Process or intended use limitations do not add patentability to a structure that has not already been distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Further, while features of an apparatus may be recited either structurally or functionally, claimed directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See In re Schreiber, MPEP 2114). Further, it has been held that a recitation with respect to the manner in which the claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (See Ex parte Masham 2 USPQD2d 1647 (1987) and MPEP 2114(II)).
Therefore, because the battery pack management device of Lee, as modified by Berkobin, comprises all of the structural components required by the instant Claim, the battery pack management device of Lee, as modified by Berkobin, is considered as being capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee, as modified by Berkobin, cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).
Alternatively, because the battery pack management device of Lee, as modified by Berkobin, comprises all of the structural components required by the instant Claim, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize that the battery pack management device of Lee, as modified by Berkobin, is capable of operating in the instantly claimed manner or capable of being configured to operate in the instantly claimed manner (Applicant is welcome, however, to provide explicit evidence as to why the battery pack management device of Lee, as modified by Berkobin, cannot operate in the instantly claimed manner despite the structural features comprised in the battery pack management device, and especially despite the structural features comprised in each slave BMS. Furthermore, it is noted that the instantly claimed battery pack management device is not “programmed to” perform the instantly claimed processes).  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-11 of U.S. Patent No. 10,971,763 (reference patent) in view of Lee et al. (US 2013/0271072). 

Regarding Claims 1, 3, 8, although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims 1, 3-4 of the reference patent (drawn to a battery pack management device) explicitly and/or implicitly read on the subject matter of the aforementioned claims of the instant application.
The reference patent does not explicitly teach that the battery pack management device is mounted on a vehicle.
However, Lee teaches that battery pack management devices are of critical importance to small and large scale battery applications ([0005]). More specifically, Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein ([0024], [0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would mount the battery pack management device of the reference patent on an electric vehicle, as taught by Lee, given that Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein.

Regarding Claims 1, 4, 8, although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims 1, 5-6 of the reference patent (drawn to a battery pack management device) explicitly and/or implicitly read on the subject matter of the aforementioned claims of the instant application.
The reference patent does not explicitly teach that the battery pack management device is mounted on a vehicle.
However, Lee teaches that battery pack management devices are of critical importance to small and large scale battery applications ([0005]). More specifically, Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein ([0024], [0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would mount the battery pack management device of the reference patent on an electric vehicle, as taught by Lee, given that Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein.

Regarding Claims 1, 5, 8, although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims 1, 7-8 of the reference patent (drawn to a battery pack management device) explicitly and/or implicitly read on the subject matter of the aforementioned claims of the instant application.
The reference patent does not explicitly teach that the battery pack management device is mounted on a vehicle.
However, Lee teaches that battery pack management devices are of critical importance to small and large scale battery applications ([0005]). More specifically, Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein ([0024], [0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would mount the battery pack management device of the reference patent on an electric vehicle, as taught by Lee, given that Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein.

Regarding Claims 1, 6, 8, although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims 1, 9-10 of the reference patent (drawn to a battery pack management device) explicitly and/or implicitly read on the subject matter of the aforementioned claims of the instant application.
The reference patent does not explicitly teach that the battery pack management device is mounted on a vehicle.
However, Lee teaches that battery pack management devices are of critical importance to small and large scale battery applications ([0005]). More specifically, Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein ([0024], [0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would mount the battery pack management device of the reference patent on an electric vehicle, as taught by Lee, given that Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein.

Regarding Claims 1, 7-8, although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims 1, 11 of the reference patent (drawn to a battery pack management device and a battery pack comprising said battery pack management device, respectively) explicitly and/or implicitly read on the subject matter of the aforementioned claims of the instant application.
The reference patent does not explicitly teach that the battery pack management device is mounted on a vehicle.
However, Lee teaches that battery pack management devices are of critical importance to small and large scale battery applications ([0005]). More specifically, Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein ([0024], [0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would mount the battery pack management device of the reference patent on an electric vehicle, as taught by Lee, given that Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein.

Claims 1-2, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of U.S. Patent No. 10,971,763 (reference patent) in view of Lee et al. (US 2013/0271072) and Berkobin et al. (US 2011/0082621).

Regarding Claims 1-2, 8, although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims 1-2 of the reference patent (drawn to a battery pack management device) explicitly and/or implicitly read on the subject matter of the aforementioned claims of the instant application.
The reference patent does not explicitly teach that the battery pack management device is mounted on a vehicle.
However, Lee teaches that battery pack management devices are of critical importance to small and large scale battery applications ([0005]). More specifically, Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein ([0024], [0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would mount the battery pack management device of the reference patent on an electric vehicle, as taught by Lee, given that Lee teaches that battery pack management devices may be advantageously utilized within electric vehicles given that electric vehicles comprise a vast number of individual battery cells therein.
The reference patent, as modified by Lee, does not explicitly teach that the slave controller (equivalent to the instantly claimed “control module”) is configured to control the on/off time of the slave wireless communicator (equivalent to the instantly claimed “wireless communication module”) according to at least one of the instantly claimed parameters.
However, Berkobin teaches a method for determining and predicting performance and life characteristics of a battery in a vehicle (Abstract, [0002]). Berkobin teaches that for the duration of scenarios where a vehicle has been shut down recently or has been shutdown for an extended period of time (e.g. over a vacation, etc.), it is desirable to configure a control unit comprised in the vehicle to turn off power consuming portions to conserve charge in the vehicle’s battery ([0035]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the slave controller of the reference patent, as modified by Berkobin, to control the on/off time of the slave wireless communicator based on the length/duration of the vehicle being shutdown (“a parking time of the vehicle”), as taught by Berkobin, given that it is desirable to turn off power consuming portions (wherein the slave wireless communicator the reference patent, as modified by Lee, is necessarily a power consuming portion) for the duration of a vehicle shutdown scenario (e.g. a recent shutdown or a shutdown for an extended period of time).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729